        Case 3:20-cv-00157-BAJ-SDJ      Document 25     04/13/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


                                                                   CIVIL ACTION
CMFG LIFE INSURANCE COMPANY

VERSUS

VERETA T. LEE, ET AL.                                     NO. 20-00157-BAJ-RLB

                              RULING AND ORDER

      Before the Court is interpleader Defendant Vereta T. Lee’s Motion for

Summary Judgment (Doc. 23), seeking an order and judgment entitling her to the

proceeds payable under an accidental death and dismemberment policy and a term

life insurance policy, both issued on the life of now-deceased Keithan D. Lee

(“Decedent”). Interpleader Plaintiff CMFG Life Insurance Company issued the

policies and deposited the policies’ proceeds into the Court Registry Court pursuant

to this Court’s Order of November 30, 2020. (See Doc. 15). Lee’s Motion will be denied

for failure to comply with this Court’s Local Rules regarding submission of evidence

in support of her Motion.

      This Court’s Local Rules provide that a party seeking summary judgment must

submit a Supporting Statement of Material Facts, specifically defined as

      a separate, short, and concise statement of material facts, each set forth
      in separately numbered paragraphs, as to which the moving party
      contends there is no genuine issue of material fact to be tried. Each fact
      asserted in the statement shall be simply and directly stated in
      narrative without footnotes or tables and shall be supported by a
      record citation as required by subsection (f) of this rule.

M.D. La. LR 56(b). In turn, Local Rule 56 subsection (f) provides, in relevant part:
        Case 3:20-cv-00157-BAJ-SDJ       Document 25     04/13/21 Page 2 of 3




      An assertion of fact set forth in a statement of material facts shall be
      followed by a citation to the specific page or paragraph of
      identified record material supporting the assertion. The court
      may disregard any statement of fact not supported by a specific
      citation to record material properly considered on summary
      judgment. The court shall have no independent duty to search or
      consider any part of the record not specifically referenced in the parties’
      separate statement of facts.

M.D. La. LR 56(f).

      Here, Lee has purported to submit a statement of undisputed material facts in

support of her Motion, yet has failed to identify or cite any record evidence whatsoever

to substantiate these “facts.” (See Doc. 23-1 at 35-36). And although Lee’s adversary

in these proceedings, interpleader Defendant Kelly Frazier, admits certain of Lee’s

proposed facts in her Opposing Statement of Material Facts, Frazier expressly

contests or denies proposed “facts” that are material to the outcome of Lee’s Motion,

including that Decedent executed a valid change of beneficiary form in Lee’s favor

prior to his death. (Compare Doc. 23-1 at 35-36, with Doc. 20-1).

      This Court has repeatedly admonished that “summary judgment is about

evidence, and a party that fails to direct the Court's attention to any evidence

supporting his claims cannot carry his burden of showing a genuine, material dispute

(or lack thereof).” Mitchell v. Diamond Plastics Corp., No. 18-cv-00919-BAJ-RLB,

2021 WL 1234520, at *1 (M.D. La. Mar. 31, 2021) (Jackson, J.) (emphasis in original,

quotation marks omitted); see also Gerkin v. McMurdo, No. 19-cv-00249, 2021 WL

664840, at *1 (M.D. La. Feb. 19, 2021) (Jackson, J.) Combs v. Exxon Mobil Corp., No.

18-cv-00459, 2020 WL 5121362, at *6 (M.D. La. Aug. 31, 2020) (Jackson, J.). Further,

this Court has repeatedly warned that its Local Rules carry the force of law, that


                                           2
        Case 3:20-cv-00157-BAJ-SDJ       Document 25     04/13/21 Page 3 of 3




parties appearing before the Court are charged with knowledge of its Local Rules,

and that a party that “fails to comply with the Local Rules does so at his own peril.”

Combs, 2020 WL 5121362, at *2; see also Spell v. Edwards, No. 20-cv-00282, 2020

WL 6588594, at *2 (M.D. La. Nov. 10, 2020) (Jackson, J.).

      Due to Lee’s failure to identify and cite record evidence supporting her

assertions, the Court disregards her purported statement of undisputed material

facts. M.D. La. LR 56(f). As a result, the Court lacks an evidentiary basis to determine

the merits of Lee’s Motion, and Lee has failed to carry her burden of proving “no

genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a).

      Accordingly,

      IT IS ORDERED that interpleader Defendant Vereta T. Lee’s Motion for

Summary Judgment (Doc. 23) is DENIED.

                                 Baton Rouge, Louisiana, this 13th day of April, 2021



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           3
